Citation Nr: 9925203	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  96-26 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a left hand disability 
as secondary to service connected disabilities of the right 
upper extremity.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1970.  This appeal arises from an April 1996 rating decision 
of the Hartford, Connecticut Regional Office (RO), which 
denied the veteran's claim for service connection for a left 
thumb (claimed as left hand) disability as secondary to 
service connected disabilities of the right upper extremity.  
In July 1999, the veteran appeared and testified at a 
personal hearing in Washington, D.C., which was conducted by 
C. W. Symanski, who is the member of the Board of Veterans' 
Appeals (Board) responsible for making a determination in 
this case.  At that hearing, the veteran withdrew an appeal 
for increased ratings for residuals of a gunshot wound injury 
to the right median nerve, postoperative ulnar nerve palsy of 
the right upper extremity, and residuals of a gunshot wound 
that perforated the inner portion of the right arm.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's service connected disabilities consist of 
residuals of a gunshot wound injury to the right median 
nerve, postoperative ulnar nerve palsy of the right upper 
extremity, and residuals of a gunshot wound that perforated 
the inner portion of the right arm.

3.  The medical evidence of record demonstrates that the 
veteran's current diagnosis of traumatic arthropathy of the 
left thumb was the result of overuse of the left hand related 
to the loss of function in the right hand caused by the 
service connected disabilities of the right upper extremity.  



CONCLUSION OF LAW

The veteran's left hand disability, currently diagnosed as 
traumatic arthropathy of the left thumb, is proximately due 
to or the result of his service connected disabilities of the 
right upper extremity.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In a statement received in February 1996, the veteran claimed 
that he had a left hand disability that was directly related 
to his service connected left [sic] hand condition.  

In March 1996, medical records dated from March to August 
1995 from Douglas Wisch, M.D., were received.  On an initial 
examination report dated in March 1995, Dr. Wisch noted that 
the veteran complained of pain at the base of his thumb ever 
since a November 1994 injury.  X-rays of the left thumb 
showed severe carpal metacarpal (CMC) joint subluxation with 
definite spurring and arthritis.  The doctor discussed the 
possibility of CMC fascial arthroplasty or a CMC fusion.  A 
subsequent March 1995 record indicates that the veteran 
returned for an injection in the left CMC joint and a splint.  
On an April 1995 record, surgical intervention was discussed.  
In August 1995, the veteran continued to complain of left 
thumb pain, and surgical intervention was further discussed.  

In April 1996, medical records dated from November 1994 to 
April 1995 from Occupational Medicine were received.  In 
November 1994, the veteran injured his left hand while at 
work and complained of left thumb pain.  An x-ray was 
negative.  The diagnosis was strain of the left first CMC 
joint.  Subsequent records show that the veteran continued to 
complain of left thumb pain.  In December 1994, January 1995, 
and March 1995, the assessment was traumatic arthritis of the 
left thumb.  A December 1994 report from Jay Abbott, M.D., 
indicates that other than persistent pain in the base of the 
thumb the veteran had not complained of other problems with 
his left hand.  Dr. Abbott noted that the veteran had an old 
Vietnam war injury to the right dominant side with profound 
ulnar nerve deficit in the right hand such that the veteran 
used his left hand for almost all activities.  The impression 
was sprain of the left hand with possible early arthritis at 
the CMC joint.  On a January 1995 record, Dr. Abbott 
diagnosed the veteran with sprain of the left thumb and 
doubted that there was arthritis at the first CMC joint.  

On an April 1996 VA examination for the hand, thumb, and 
fingers, the examiner noted the veteran's November 1994 left 
thumb injury during the course of his work as a welder.  It 
was further noted that the veteran continued his work while 
pain in his left thumb increased and that in cold weather his 
third and fourth fingers turned white.  On a neurological 
examination, there was normal power and tone in the left 
upper extremity to include the intrinsic muscles of the hand.  
The left hand was intact to light touch and pinprick.  There 
was tenderness over the CMC joint at the base of the left 
thumb.  The examiner stated that there were no functional 
defects with the left hand and that the strength was normal 
in that hand.  It was noted that the veteran had to button 
his shirt with his left hand and that he was unable to write 
with his right hand.  The diagnoses were traumatic 
arthropathy of the left thumb and ulnar and median 
neuropathies in the right hand.

On an April 1996 VA examination for peripheral nerves, the 
examiner stated that there were no peripheral nerve deficits 
in the left upper extremity.  With regard to the connection 
between the veteran's left thumb injury and his service 
connected right upper extremity, the examiner noted that the 
veteran was rendered more dependent on his left upper 
extremity to work because he did not have much use of his 
right upper extremity due to service connected injury.  The 
examiner noted that an injury to the left thumb was therefore 
productive of a greater increase in disability than would be 
the case if the veteran had full use of his right upper 
extremity.  

In an April 1996 rating decision, the RO denied the veteran's 
claim for service connection for a left thumb (claimed as 
left hand) disability as secondary to service connected 
disabilities of the right upper extremity, on the basis that 
the veteran had injured his left thumb in an industrial 
incident in November 1994 and that the evidence did not show 
a relationship between the claimed condition and the service 
connected disabilities.  At the time of the rating decision, 
the veteran's service connected disabilities consisted of 
residuals of a gunshot wound injury to the right median 
nerve, postoperative ulnar nerve palsy of the right upper 
extremity, and residuals of a gunshot wound that perforated 
the inner portion of the right arm, with a combined rating of 
80 percent effective from July 1986. 

In a May 1996 report, Douglas Wisch, M.D., indicated that the 
veteran was still having severe pain in his left thumb and 
that he also had some mild symptoms of carpal tunnel.  Repeat 
x-rays revealed worsening CMC arthritis.  Surgical 
intervention and other treatment options were discussed.

In his June 1996 substantive appeal, the veteran indicated 
that medical statements from his treating physicians show 
that his left thumb disability was related to the service 
connected right hand injuries and that the loss of use of his 
right hand had led to severe disability of the left hand.

In a June 1996 medical report, Jin Chung, M.D., indicated 
that the veteran had a severe disability as a result of his 
service connected injury to the right upper extremity.  He 
stated that for many years the veteran had used his left hand 
as his main functional hand for his occupation as a welder 
because his right hand was only minimally functional.  The 
veteran had progressive left thumb pain and paresthesia and a 
feeling of coldness on the left median distribution.  An 
electromyographic study in May 1996 reportedly revealed left 
carpal tunnel syndrome.  Dr. Chung opined that the veteran's 
left hand disability was quite severe and was the result of 
overuse of the left hand because he had lost much use of the 
right hand due to a service connected injury.  Subsequently, 
medical records dated in May 1996 from Dr. Chung were 
received, indicating treatment for left thumb complaints.

In June 1996, a May 1996 medical report from Dr. Wisch was 
received.  It was noted that the veteran's right hand had 
very minimal function, leaving him one-handed.  The veteran 
had CMC arthritis of the thumb and would eventually need some 
type of surgical intervention.  In talking with the veteran, 
Dr. Wisch felt that his left hand problem was related to his 
work but felt that the problem had also worsened and may have 
developed more quickly than normal, due to the fact that he 
was primarily one-handed on account of his right hand not 
functioning well from weakness and permanent service 
disabilities.  Dr. Wisch opined that the veteran's left thumb 
arthritis was probably worsened due to his disabilities of 
the right hand, even though it was due to his current work.  

At a September 1996 hearing at the RO before a hearing 
officer, the veteran testified that he underwent several 
unsuccessful therapies to relieve the pain in his left hand; 
that one of his doctors thought he had carpal tunnel 
syndrome; that he had a diminished grip on the left hand, and 
constant pain and lack of sensation in his left thumb; that 
his middle and ring fingers on his left hand turned white 
with loss of circulation when the weather turned cold, 
possibly attributable to nerve damage; that surgery on his 
thumb for carpal tunnel syndrome was scheduled soon; that he 
did not perform repetitive activities as a welder-fabricator; 
and that it was painful to button his shirts with his left 
hand and to tie his shoes with both hands.

In October 1996, a September 1996 medical report from Richard 
Linburg, M.D., of the Orthopedic Associates of Hartford, was 
received.  On this independent medical evaluation, the 
veteran's service connected right upper extremity injuries 
and his present left hand complaints of discomfort and 
intermittent dysesthesia since a November 1994 work-related 
incident were noted.  Dr. Linburg stated that the veteran 
unquestionably had basilar joint arthritis of his left thumb, 
which he did not attribute to an overuse syndrome on the left 
upper extremity.  The doctor opined that the arthritis was 
possibly traumatic in origin but that it was more likely that 
the work-related incident in 1994 aggravated a pre-existent 
early degenerative arthritis.  Dr. Linburg noted that the 
veteran also had some mild carpal tunnel symptomatology, 
which he attributed to work-related activities.  

In a January 1997 medical report, Dr. Wisch indicated that he 
performed a fusion of the veteran's left CMC joint of the 
thumb and a release of his carpal tunnel.  It was noted that 
the veteran relied on his left upper extremity for his work 
as a welder and for everyday living due to the injury to his 
right hand.  Dr. Wisch stated that the veteran recently had 
carpal tunnel, which was felt to be definitely work-related.  
The doctor stated that the veteran also had some CMC 
arthritis of the left thumb, which was felt to be aggravated 
or made severe because of the type of work that he did.  Dr. 
Wisch disagreed with the opinion of Dr. Linburg and opined 
that the veteran's left hand problems were due to overuse 
because he had become primarily left hand dominant after the 
decreased functioning of the right upper extremity and that 
the problems worsened because of the type of work that the 
veteran did.  

In October 1997, medical records dated from October 1981 to 
September 1997 from Charlotte Hungerford Hospital were 
received.  In November 1990, the veteran was treated for a 
left thumb injury that was manifested by swelling and 
tenderness.  An x-ray of the left thumb revealed no 
fractures.  The diagnosis was contusion of the left thumb.  
In November 1994, the veteran injured his left thumb at work.  
An x-ray of the left hand showed no bony or soft tissue 
abnormalities or evidence of fracture.  In October 1996, the 
veteran underwent a left carpal tunnel release with a left 
CMC fusion of the thumb.  

On a May 1998 VA examination in neurological disorders, the 
veteran complained of pain in the first metacarpal phalangeal 
joint of the left thumb.  There was also a complaint of some 
numbness on the ulnar side of his left fourth finger.  There 
was no longer any pain in the vicinity of the left CMC, as 
this joint was fused with no movement.  On examination, there 
was diminished sensation to pinprick on the ulnar aspect of 
the fourth finger on the left hand, but elsewhere on the left 
hand there was normal power, tone, and bulk of the intrinsic 
muscles.  The diagnoses included severe ulnar and median 
neuropathy with severe disability in the right hand which 
prevented any meaningful use of the hand.  The examiner noted 
that in the left hand the main disability appeared to be not 
from the median nerve but from the traumatic arthropathy of 
the left thumb, which was related to the injury the veteran 
had at work.  The examiner stated that it was certainly 
likely that the veteran's work injury was more likely to 
happen because he did not have the use of his right hand and 
would have to rely more on his left hand.  The examiner 
stated that it was certainly plausible that the pain in the 
veteran's left thumb would be related to overuse of his left 
hand necessitated by the fact that he had to do heavy 
physical work without the use of his right hand.  The 
veteran's disability in the left hand was noted as mainly 
orthopedic, as there was arthritis in the joints of the 
thumb, and was not predominantly neurological.  

At a July 1999 hearing in Washington, D.C., before the 
undersigned Member of the Board, the veteran testified that 
his left hand disability was related to his service connected 
right hand disability because in using his left hand to 
perform everything he essentially wore out his left hand; 
that he lost his previous job as a welder following left hand 
surgery and now was a truck driver who had a special license 
for handicap drivers; that he could no longer fully use his 
left hand because his thumb joint was fused; that he first 
noticed problems with his left hand/thumb in 1994 when he 
experienced numbness in his two center fingers--which he was 
told was carpal tunnel syndrome--and that he subsequently 
injured his thumb at work in 1994; that prior to his service 
connected injuries he was right-handed but later had to adapt 
to using his left hand; and that he only had arthritis in his 
hands.  

At the hearing, the veteran submitted a January 1998 medical 
report from Dr. Wisch, which was accompanied by a waiver of 
RO consideration.  The doctor noted that the veteran was 
status post fusion of his left CMC joint of his thumb and 
that he had reached maximum medical improvement.  It was also 
noted that the veteran's left hand was functional whereas the 
right hand was not due to old injuries.  

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Under applicable criteria, service connection may be granted 
for a disability which is proximately due to or the result of 
a service connected injury.  38 C.F.R. § 3.310(a) (1998).  

In this case, the veteran is service connected for residuals 
of a gunshot wound injury to the right median nerve, 
postoperative ulnar nerve palsy of the right upper extremity, 
and residuals of a gunshot wound that perforated the inner 
portion of the right arm, for which he was assigned an 80 
percent disability rating.  The medical evidence of record 
shows that in November 1994 the veteran sustained an injury 
to his left thumb while working as a welder.  Dr. Wisch noted 
that x-rays of the left hand taken in March 1995 revealed 
severe CMC joint subluxation with definite spurring and 
arthritis.  The veteran contends that his left hand 
disability is attributable to his service connected right 
upper extremity disabilities because he essentially had only 
the use of his left hand in his work and for all daily 
activities and his left hand became worn out.  

Several medical opinions of record demonstrate that the 
veteran had overuse syndrome of the left hand related to the 
loss of function of his right hand from service connected 
disabilities.  Dr. Chung stated in June 1996 that the 
veteran's left hand disability resulted from overuse because 
the veteran had lost the use of his right hand due to service 
connected disability.  In January 1997, Dr. Wisch opined that 
the veteran's left hand problems were caused by overuse 
because he became left hand dominant following the decreased 
functioning of the right upper extremity.  The VA examiner in 
April 1996 and May 1998 suggested that if the veteran had 
full use of his right upper extremity he would not have 
relied as much on his left hand and likely would not have 
incurred his left thumb injury at work.  Although Dr. Linburg 
did not attribute the left thumb arthritis to an overuse 
syndrome on the left upper extremity, the impact of his 
opinion in this case is lessened in the face of the other 
credible private and VA medical evidence of record.  

Based on the entire record, the Board finds that the medical 
evidence is at least in equipoise as to whether there is a 
direct causal relationship between the veteran's service 
connected disabilities of the right upper extremity and his 
diagnosed left thumb disability.  Under such circumstances, 
the veteran must be given the benefit of the doubt; 
accordingly, secondary service connection for a left hand 
disability, currently diagnosed as traumatic arthropathy of 
the left thumb, is warranted.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a left hand disability, currently diagnosed as 
traumatic arthropathy of the left thumb, as secondary to 
service connected disabilities of the right upper extremity 
is granted.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

